Felton, J.
1. For one maliciously and without justifiable cause to induce one to break a contract with another to the latter’s damage is actionable. Luke v. Dupree, 158 Ga. 590 (124 S. E. 13). Accordingly, a petition substantially so alleging, without alleging how the contract would benefit the petitioners, or in what particular they would be damaged, stated a cause of action as against a general demurrer. Further and more detailed allegations, if desired, should have been called for by special demurrer. Code, §§ 81-1301, 81-1302.
2. A petition which fails to show jurisdiction of the person of the defendant, by failing to allege that she is a resident of the county in which the suit is brought, is not subject to a demurrer which does not specifically point out that defect. Burton v. Wadley Southern Ry. Co., 25 Ga. App. 599 (2), 605, (103 S. E. 881); Rose v. Mines, 25 Ga. App. 791 (104 S. E. 784).

Judgment reversed.


Stephens, P. J., and Sutton, J., concur.